Plaintiff, on January 5, 1932, secured judgment in action L.A. No. 13564 (ante, p. 440 [14 P.2d 497]), ordering defendant to pay the sum of $75 per month for the maintenance and support of the minor adopted daughter of these parties, together with $150 counsel fees and costs, from which judgment defendant appealed. Plaintiff thereafter moved the court for an order requiring defendant to pay for the support and maintenance of said child and for counsel fees and costs, pending the appeal from said judgment. The motion was heard and on January 26, 1932, the court duly ordered defendant to pay $75 per month, commencing February 1, 1932, and pending his appeal from said judgment, all payments so made to be credited as payments on account of the judgment in the event defendant is unsuccessful on said appeal and the court further ordered defendant to pay to plaintiff $300 for and on account of counsel fees on said appeal and costs. Said order, from which defendant appealed, we have this day affirmed (Dixon v. Dixon, (L.A. No. 13590) ante, p. 445 [14 P.2d 498]).
Thereafter, and on February 26, 1932, plaintiff instituted this proceeding to secure support and maintenance for the minor child pending defendant's appeal from said judgment and also his appeal from said order of January 26, 1932, and to secure further counsel fees and costs to prosecute the defense to said appeal from the order of January 26, 1932. Defendant resisted the motion. The matter was heard and on March 24, 1932, the court made its order directing defendant to pay to plaintiff $75 per month as and for support and maintenance of said minor child pending the appeal *Page 447 
from the judgment of January 5, 1932, and also the appeal from the order of January 26, 1932, said payments to be made on the first day of each month commencing April 1, 1932, and, in the event of the denial of either of said appeals, to be credited upon said judgment; further directing defendant to pay all necessary costs of plaintiff in perfecting her appeal and the sum of $150 as counsel fees in this matter. Defendant thereupon appealed from said order.
[1] The action of the court below, however, in so providing for the support and maintenance of the minor pending determination of the appeal from the judgment in the main case and from said later order, was proper (Sheppard v. Sheppard,161 Cal. 348 [119 P. 492]).
The order is therefore affirmed.
Shenk, J., Tyler, J., pro tem., Langdon, J., Waste, C.J., and Curtis, J., concurred.